 

equipment YARD SERVICES agreement

 

THIS EQUIPMENT YARD SERVICES AGREEMENT (the “Agreement”) dated effective as of
April 1, 2014, between VIKING INTERNATIONAL LIMITED, an exempted company limited
by shares incorporated and existing under the laws of Bermuda (“Viking”), whose
registered address is Thistle House, 4 Burnaby Street, Hamilton HM 11, Bermuda,
TRANSATLANTIC EXPLORATION MEDITERRANEAN INTERNATIONAL PTY LTD, an Australian
company (“TEMI”), whose registered address is 9 Bedford Street, Nedlands,
Western Australia 6009, and Thrace Basin Natural Gas (Turkiye) Corporation
(“TBNG”), a British Virgin Islands company, whose registered address is Jayla
Place, Wickhams Cay 1, Road Town, Tortola, British Virgin Islands.

 

Whereas, Viking is the lessee and operator of the Diyarbakir equipment yard
located in Diyarbakir, Turkey (the “Diyarbakir Yard”), the Muratli equipment
yard located in Muratli, Turkey (the “Muratli Yard”), and is the operator of the
Thrace Basin equipment yard located in Tekirdag, Turkey (the “Tekirdag Yard”)
(the Diyarbakir Yard, the Muratli Yard and the Tekirdag Yard are collectively
referred to herein as the “Yards”);

 

WHEREAS, TEMI and TBNG desire to continue to use the Yards (“Use”) and to have
VIL provide services for such Use pursuant to the terms set forth herein;

 

WHEREAS, VIL desires to operate the Yards for the mutual benefit of TEMI, TBNG
and VIL, and provide services pursuant to the terms set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

 

1.                  Services to be Provided. During the term of this Agreement,
Viking shall provide to TEMI and TBNG certain services associated with TEMI’s
and TBNG’s Use of the Yards, including, but not limited to, personnel and
associated provisions and benefits, intellectual property services, utilities,
equipment and associated repair and maintenance and office supplies, and
security, all as historically provided (the “Services”). Notwithstanding the
above, the associated repair and maintenance of equipment shall be upon terms
and conditions as shall be mutually agreed upon and limited to the ordinary
capabilities of Viking.

 

2.                  Standard of Care. Viking’s standard of care with respect to
the provision of Services pursuant to this Agreement shall be limited to
providing services of the same general quality as VIL provides for its own
internal operations. VIKING MAKES NO REPRESENTATIONS OR WARRANTIES WITH RESPECT
TO THE SERVICES, AND VIKING EXPLICITLY DISCLAIMS ALL WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE.

 



1

 

 

3.                  Payment.

 

(a)    In consideration of the provision of Services and the Use of the
Diyarbakir Yard, Viking shall be entitled to a monthly payment from TEMI, and
TEMI shall make such monthly payment (the “TEMI Monthly Payment”). The TEMI
Monthly Payment shall be in the amount of US$17,250. The TEMI Monthly Payment
shall be due and payable on the first day of each month for the first twelve
(12)-month period.

 

(b)   In consideration of the provision of Services and the Use of the Muratli
Yard and the Tekirdag Yard, Viking shall be entitled to a monthly payment from
TBNG, and TBNG shall make such monthly payment (the “TBNG Monthly Payment”). The
TBNG Monthly Payment shall be in the amount of US$17,250. The TBNG Monthly
Payment shall be due and payable on the first day of each month for the first
twelve (12)-month period.

 

(c)    Thereafter, for each successive twelve (12)-month period during the term
of this Agreement, the parties will work in good faith to agree upon the amount
of the TEMI Monthly Payment and the TBNG Monthly Payment, which payments shall
be due and payable on the first day of each month during such twelve (12)-month
period. If the parties have not agreed upon the amount of the Monthly Payments
for a new term, TEMI and TBNG shall pay the amount of the TEMI Monthly Payment
and TBNG Monthly Payment, respectively, which was paid during the previous term,
until a new amount is agreed to by the parties, and the appropriate
reconciliation shall be made.

 

4.                  Term. This Agreement shall be for an initial term of twelve
(12) months and shall automatically renew for additional twelve (12)-month
periods unless written notice of termination is received by any party at least
sixty (60) days prior to the end of the term in effect. Additionally, any party
may terminate this Agreement at any time, either with or without cause, upon
sixty (60) days' written notice to the other party. Upon termination, Viking
shall be paid for the Monthly Payment through the termination date. Thereafter,
the parties shall have no further liability to each other as to unperformed
services not yet due hereunder (except for those obligations expressly surviving
such termination).

 

 

5.                  Independent Contractor. Each party shall act under this
Agreement solely as an independent contractor and not as an agent of any other
party.

 

6.                  Compliance With Laws. In carrying out their respective
obligations hereunder, Viking, TEMI and TBNG shall, and shall cause their
respective employees, agents, and subsidiaries to, adhere to all applicable laws
and governmental rules, regulations and orders.

 

7.                  Confidentiality. The parties shall (a) keep all information
exchanged in connection with this Agreement and the provision of the Services
confidential; (b) protect such information of the disclosing party by using the
same degree of care, but no less than a reasonable degree of care, to prevent
the unauthorized use, dissemination, or publication of such information as the
receiving party uses to protect its own confidential information of a like
nature, (c) not use such information other than in accordance with this
Agreement, and (d) not disclose such information to any third party; provided,
that the foregoing shall not restrict any party from (i) using such information
in performing its respective obligations under, or enforcing the terms of, this
Agreement or (ii) disclosing such information to the extent such information is
requested or required to be disclosed by applicable Law.

 



2

 

 

8.                  Indemnification. VIKING SHALL INDEMNIFY TEMI AND TBNG AND
THEIR AGENTS, OFFICERS, EMPLOYEES AND AFFILIATES FROM AND AGAINST ANY AND ALL
CLAIMS, Losses, AND LIABILITIES ARISING OUT OF (I) ANY GROSS NEGLIGENCE OR
INTENTIONAL MISCONDUCT OF VIKING OR ANY OF ITS AGENTS, OFFICERS, EMPLOYEES AND
AFFILIATES OR (II) ANY BREACH OF THIS AGREEMENT BY VIKING. TEMI AND TBNG SHALL
INDEMNIFY VIKING AND ITS AGENTS, OFFICERS, EMPLOYEES AND AFFILIATES FROM AND
AGAINST ANY AND ALL CLAIMS, Losses, AND LIABILITIES ARISING OUT OF (I) ANY GROSS
NEGLIGENCE OR INTENTIONAL MISCONDUCT OF TEMI OR TBNG OR ANY OF THEIR AGENTS,
OFFICERS AND EMPLOYEES AND AFFILIATES OR (II) ANY BREACH OF THIS AGREEMENT BY
TEMI OR TBNG.

 

9.                  Ownership. This Agreement and the performance of the
Services or the Use of the Yards hereunder will not affect the ownership of any
assets or information by any party or their affiliates. No party will gain, by
virtue of this Agreement or the Services or Use provided hereunder, by
implication or otherwise, any rights of ownership of any property or rights
owned by any other party.

 

10.              Governing Law. This Agreement is to be governed by, and
construed and enforced in accordance with, the laws of the State of Texas,
without regard to its rules of conflict of laws. All Actions arising out of or
relating to this Agreement shall be heard and determined exclusively in any
state or federal court sitting in Dallas County in the State of Texas.
Consistent with the preceding sentence, each of the parties hereto hereby
(a) submits to the exclusive jurisdiction of any federal or state court sitting
in the State of Texas for the purpose of any Action arising out of or relating
to this Agreement brought by any party hereto and (b) irrevocably waives, and
agrees not to assert by way of motion, defense, or otherwise, in any such
Action, any claim that it is not subject personally to the jurisdiction of the
above-named courts, that the Action is brought in an inconvenient forum, that
the venue of the Action is improper, or that this Agreement or the transactions
contemplated by this Agreement may not be enforced in or by any of the
above-named courts.

 

11.              Notices. All notices to be given under this Agreement shall be
in writing and shall be delivered by (i) hand, (ii) registered or certified
mail, (iii) reputable overnight courier, or (iv) facsimile (provided there is
confirmation of receipt of complete transmission), to the following address and
to the attention of the person or job title below:

 



3

 

 

  TEMI and TBNG:

  c/o TransAtlantic Petroleum (USA) Corp.
  16803 North Dallas Parkway
  Addison, TX 75001
  Attention to: Jeffrey S. Mecom

 

  Viking: c/o Viking Services Management, Ltd.
  16803 North Dallas Parkway
  Addison, TX 75001
  Attention to: Dustin Guinn

 

12.              Construction. The headings of Sections in this Agreement are
provided for convenience only and shall not affect its construction or
interpretation. In the construction or interpretation of the terms of this
Agreement, the rule of construction that a document is to be construed most
strictly against the party who prepared the same shall not be applied, it being
agreed that both parties have participated in the preparation of the final form
of this Agreement.

 

13.              Severability. If any provision of this Agreement, or the
application thereof to any person, place or circumstance, shall be held by a
court of competent jurisdiction to be invalid, unenforceable or void, the
remainder of this Agreement and such provisions as applied to other persons,
places and circumstances shall remain in force and effect, and such invalid,
unenforceable or void provisions will be deemed to be modified so as to effect
the original intent of the parties as closely as possible in an acceptable
manner so that, to the greatest extent possible, the transactions and other
matters contemplated by this Agreement are consummated and otherwise given
effect as originally contemplated with the same effect.

 

14.              Assignment. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns; provided, however, that no party hereto shall assign its rights under
this Agreement to any other person without the express written consent of the
other parties hereto.

 

15.              Miscellaneous.

 

a.Notwithstanding anything to the contrary contained herein, this Agreement
shall not constitute an agreement to provide Services or allow Use if doing so
without the consent of the owner of a Yard would constitute a breach by Viking
of any lease with the owner of a Yard or in any material way affect the rights
of Viking or its affiliates thereunder, unless such consent has been obtained.

 

b.Notwithstanding anything in this Agreement to the contrary, in no event will
any party or its affiliates be liable, whether in negligence, breach of contract
or otherwise, for any damages, losses, or expenses suffered or incurred by the
other parties or any other person arising out of or in connection with the
rendering of Services or the Use or any failure to render Services or the Use
except to the extent that such damages, losses, or expenses are caused by the
willful misconduct or gross negligence of the responsible party or any of its
affiliates. Furthermore, in no event shall any party or its affiliates be liable
for any indirect, special, punitive, exemplary, incidental or consequential
losses, damages, losses or expenses of any kind, including, without limitations,
loss of profits, regardless of the form of the action or the theory of recovery,
even if such party has been advised of the possibility of such damages. Each
party and its affiliates’ maximum liability for any action, regardless of the
form of action, whether in tort or contract, arising under this Agreement shall
be limited to the amount of fees paid by the Service recipient to the Service
provider hereunder.

 



4

 

 

c.No party shall be liable for any loss or damage whatsoever arising out of any
delay or failure in the performance of its obligations pursuant to this
Agreement to the extent such delay or failure results from events beyond the
control of that party, including but not limited to acts of God, acts or
regulations of any governmental authority, war, terrorism, riots, insurrection
or other hostilities, accident, fire, flood, strikes, lockouts, industrial
disputes, shortages of fuel or financial system disruptions or delays (a “Force
Majeure Event”); provided, that no such event shall relieve a party of its
payment obligations under Section 3 of this Agreement with respect to the
Services or Use actually performed or provided hereunder. A party experiencing a
Force Majeure Event shall only be excused from its performance of its
obligations pursuant to this Agreement for the duration of the Force Majeure
Event. No party shall be entitled to terminate this Agreement in respect of any
such delay or failure resulting from any such event. Upon the occurrence of a
Force Majeure Event applicable to a party, such party shall promptly give
written notice to the other party of the Force Majeure Event and its expected
duration.

 

16.              Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed in its corporate name by its corporate officers, as of the day and year
first above written.

 

[signature page follows]

 



5

 

  

TRANSATLANTIC EXPLORATION MEDITERRANEAN

INTERNATIONAL PTY LTD

 



By:   /s/ Jeffrey S. Mecom



Name:   Jeffrey S. Mecom



Title:   Director

 

Thrace Basin Natural Gas (Turkiye) Corporation

 

By:   /s/ Jeffrey S. Mecom



Name:   Jeffrey S. Mecom





Title:   Vice President

 

VIKING INTERNATIONAL LIMITED

 

By:   /s/ Dustin Guinn



Name:   Dustin Guinn



Title:   Director

  



6

 